Citation Nr: 0720854	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder as secondary to right wrist laceration with median 
nerve irritation and tenosynovitis.

2.  Entitlement to an increased evaluation for residuals of a 
right (major) wrist laceration with median nerve irritation 
and tenosynovitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 2003 and 
April 2004 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  The December 2003 
rating decision denied service connection for neck and right 
shoulder disorders, and the April 2004 decision denied an 
increased rating and continued the 30 percent rating for the 
veteran's median nerve disorder.  He filed a timely notice of 
disagreement (NOD) with the December 2003 rating decision, 
and the Board determined that his substantive appeal (VA Form 
9) related to that NOD also constituted a timely NOD to the 
April 2004 rating decision related to the median nerve.

In support of his hearing, the veteran testified at a Video 
Teleconference (VTC) Hearing in June 2005 before the 
undersigned Acting Veterans Law Judge, who is designated by 
the Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7101(c) (West 2002).  A transcript of the 
hearing testimony is associated with the claim file.  In an 
August 2006 statement, which was received by the RO in 
September 2006, the veteran requested another hearing.  In 
March 2007, he withdrew that request.  See 38 C.F.R. 
§ 20.702(e) (2006).

At the hearing, the veteran requested leave to submit 
additional medical evidence related to his claim, and he 
waived initial RO review and consideration of the evidence.  
Thus, the Board may consider the evidence without the 
necessity for a remand.  See Disabled American Veterans, et 
al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In an August 2005 decision, the Board denied entitlement to 
service connection for a right shoulder disorder and remanded 
the remaining claims to the RO for additional development.  
The RO completed the additional development to the extent 
deemed possible and returned the case to the Board for 
further appellate review.  The Board also remanded the case 
to the RO in October 2006 so that another hearing could be 
scheduled as requested by the veteran.  As noted above, 
however, the veteran withdrew his request for that hearing.  
So, the RO again returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show a cervical 
spine disorder was caused or made chronically worse by the 
veteran's service-connected wrist laceration residuals 
disability.

3.  The veteran's right wrist laceration with median nerve 
irritation and tenosynovitis manifests with chronic pain, 
decreased grip strength, limitation of motion (LOM) of the 
wrist, degenerative changes of the right wrist, and 
involvement of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disorder, including 
degenerative joint disease (DJD), is not proximately due to, 
the result of, or aggravated by, his service-connected right 
wrist median nerve irritation and tenosynovitis.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The requirements for a rating of 50 percent, but no 
higher, for right (major) wrist median nerve irritation and 
tenosynovitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14 4.40, 4.45, 4.49, 
4.68, 4.124a, Diagnostic Code 8715 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law. The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing his low back disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims.  In letters of July 2003, August 2005, and 
February 2006,  the latter two issued pursuant to Board 
remands, the RO and AMC provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claims.

Here, the initial VCAA letter was issued prior to the 
appealed rating decision, thus posing no procedural concerns 
in view of Mayfield.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), ), 
aff'd sub nom.  Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007), regarding the need for notification 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Neither of the letters referenced above informed the veteran 
how disability evaluations and effective dates are assigned 
and the type evidence which impacts those downstream 
determinations.  But the AMC cured that error in the August 
2006 supplemental statement of the case (SSOC), where the 
veteran was informed of those downstream elements, and the 
AMC reviewed the entire claim on a de novo basis.  Thus, all 
notice requirements were met.  38 U.S.C.A. § 5103(a), 5104, 
7105; see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect).  
Thus, all notice elements of the VCAA were complied with.  38 
U.S.C.A. §§ 5103(a), 5104, 7105; see Prickett, 20 Vet. App. 
at 376; Dingess/Hartman, 19 Vet. App. at 493.

Accordingly, the Board concludes that no prejudice to the 
veteran will result from an adjudication of his claim in this 
Board decision.  Rather, remanding this case back to the RO 
for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

In his various written submissions, and as he explained at 
the hearing, the veteran asserts that his claim related to 
his cervical spine is not in fact a claim for service 
connection on a musculoskeletal basis, but that his cervical 
spine symptomatology is in fact part of the symptomatology of 
his median nerve disability.  Nonetheless, there must be a 
causal connection between the two in order for the veteran to 
prevail; so, the Board will decide the service connection 
claim.

Governing Law and Regulation

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As discussed below, the Board finds that the preponderance of 
the evidence is unfavorable to the veteran, as the evidence 
of record shows Wallin element 3 is not present.

Analysis

The veteran related at the hearing that he first noticed pain 
in his neck 10 years earlier, which would have been in 1995, 
and that it had gotten really bad during the prior five 
years.  Transcript, p. 9.  The September 2005 examination 
report, however, reflects that he told the examiner that he 
injured his neck, though he did not remember when.  He 
reported constant neck pain, 24 hours a day, seven days a 
week, that he assessed on a scale of 1 to 10 as 2/10 but 8/10 
when the neck is symptomatic.  He also told the examiner that 
he had noticed that the range of motion in his neck was 
decreasing, and that the strength in his right hand was non-
existent.

The examiner reviewed the claims file and noted that, when 
the veteran had a lipoma removed, examination revealed no 
loss of range of motion of the cervical spine.  After 
examining the veteran's right upper extremity and reviewing 
the X-rays of his neck, the examiner rendered diagnoses of 
median nerve distribution partial paralysis with laceration, 
and cervical spine DJD and arthritis, both confirmed on X-
rays.  The examiner noted that he found no nexus to indicate 
hand and neck connection, as the veteran developed the onset 
of neck pain that gradually built up.  So, the examiner 
opined that there was no evidence to suggest that the 
veteran's hand and neck were connected.  The examiner also 
noted that removal of the lipoma had resolved the veteran's 
neck symptoms.

In light of the examiner's opinion, the Board is constrained 
to find that the preponderance of the evidence is against the 
veteran's claim.  38 C.F.R. § 3.310.  Further, review of the 
veteran's VA outpatient treatment records, dating from 1998, 
as well as the report of one of his private providers, 
reflects no comment or opinion to suggest a causal 
relationship between his cervical spine arthritis and his 
right wrist disability.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  In light of the 
finding above, there is no reasonable doubt to resolve in the 
veteran's favor, and the claim is accordingly denied.

Increased Rating

Historically, the veteran sustained a laceration of his right 
wrist during his active service, for which his treatment 
included surgery.  A May 1999 rating decision granted service 
connection for the scar residual with an initial 10 percent 
rating, effective August 1988.  A July 2001 rating decision 
granted service connection for median nerve irritation and 
tenosynovitis with a separate 30 percent rating, effective 
October 2000, as part of the right wrist injury/scar 
residuals.

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Analysis

The July 2001 rating decision reflects that the RO rated the 
veteran's disability as median nerve neuralgia under the 
criteria for peripheral nerves, as they are much more 
favorable to him that the rating criteria for wrist or muscle 
group disability.  In order to merit a rating higher than 10 
percent for a wrist disorder, the wrist must manifest 
ankylosis, which warrants a ratings from 30 to 50 percent for 
the major joint, depending on the degree of ankylosis.  See 
38 C.F.R. § 4.71a, DCs 5214, 5215.  Involvement of Muscle 
Group VII or VIII, which impact the wrist, allow ratings from 
10 to 40 percent, depending on the severity of the pathology.  
See 38 C.F.R. § 4.73, DCs 5307, 5308.

The rating criteria for peripheral nerves provide that the 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, moderate degree.  Id.  The evidence 
of record reflects that the veteran is right-handed; so, his 
disability involves his dominant or major extremity.  
38 C.F.R. § 4.69.

Median nerve disability is rated under DC 8515.  Under this 
section, a minimum 10 percent evaluation is assigned for mild 
incomplete paralysis of the median nerve, regardless of which 
extremity (major or minor) is involved.  In cases of moderate 
incomplete paralysis, a 30 percent evaluation is warranted 
for a major extremity and, in severe cases, a 50 percent 
evaluation is assigned for a major joint.  38 C.F.R. 
§ 4.124a.  Median nerve neuralgia is rated as DC 8715.

Where complete paralysis of the median nerve is involved, the 
hand is inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm; flexion of wrist weakened; or pain with 
trophic disturbances.  In such cases, for a major extremity, 
a 70 percent evaluation is warranted.  DC 8515.

The August 2003 examination report reflects that the veteran 
told the examiner that his right hand symptomatology impacted 
his ability to do his job as a truck driver.  He also related 
that he had problems holding objects, and he had chronic 
pain.  He denied flare-ups related to his hand.  The examiner 
observed the veteran's hand shake to be very weak.  He could 
not use grip strength and he had a decrease in grip strength.  
There was positive Tinel's at the wrist and positive Phalen's 
sign, decreased sensation in the median nerve distribution 
and weakness on the hand.  He had normal sensation in the 
ulnar nerve distribution with negative Tinel's at the elbow.  
There was negative Spurling compression test, but the veteran 
commented that normally the test would have caused pain.  
Strength for wrist flexion and extension, elbow flexion and 
extension, and pronation and supination were 5/5.

The examiner rendered a diagnosis of median nerve irritation 
and tenosynovitis, which caused limited strength, 
coordination, and usability of the right hand.  The examiner 
noted that the veteran's daily functions and work were 
affected by his right hand.

The September 2006 examination report reflects that the 
examiner observed that the veteran could shake hands, but he 
could not squeeze against any pressure.  He had full range of 
motion in his fingers and do opposition, but he could not 
overcome strong resistance.  Although the veteran had 5/5 
movements in his fingers, the examiner noted that he had no 
strength due to wrist pain.  Passive range of motion on 
extension was to 30 degrees and flexion was to 55 degrees, 
but active flexion was limited to 20 degrees and he could not 
actively extend the right wrist.  Ulnar deviation was 12 
degrees in all directions, actively and passively, with pain.  
Also noted was tenderness to palpation of the wrist scar and 
Tinel's that caused extreme pain and decreased pain the hand.  
The veteran could feel deep pressure, and two-point 
discrimination was reproduced.  The examiner noted, however, 
that the veteran could not feel it transiently, which was 
inconsistent with the examination.

There was positive Tinel's at the elbow and negative Spurling 
compression test in both directions.  Sensation from the 
elbow up was normal.  The examiner diagnosed median nerve 
distribution spatial paralysis with laceration.  He noted 
that an additional loss of 45 to 50 degrees in range, muscle 
strength, coordination, and fatigability of the right wrist 
could be expected with repetitive movements of flare-ups.  He 
also diagnosed ulnar neuritis.  The examiner observed that 
the negative EMG, the latest of which was August 2003, but 
positive Tinel's at the elbow was consistent with the 
symptoms being present in the lateral aspect of the right 
hand at the fourth and fifth digits, which was consistent 
with ulnar neuritis.  An additional loss of 20 degrees in 
range, muscle strength, coordination, and fatigability of the 
right wrist could be expected with repetitive movements of 
flare-ups due to the ulnar neuritis.  The report reflects 
that the veteran is no longer employed.

The medical evidence of record reflects that the veteran's 
chronic pain and weakness of his right wrist and right hand 
represent his primary functional loss.  When the symptoms of 
complete paralysis are considered, the veteran' right wrist 
and right hand symptomatology fall substantially short of 
those criteria.  In fact, he retains range of motion, albeit 
limited and painful.  On the other hand is the matter of the 
findings of the 2005 examination of the veteran's ulnar nerve 
symptomatology, which represents increased severity when 
compared to the 2003 examination.

The Board must be mindful of the prohibition against 
pyramiding.  See 38 C.F.R. § 4.69.  The July 2001 rating 
decision specifically determined that, since a May 1999 
rating decision denied service connection for carpal tunnel 
syndrome, the ulnar symptomatology was included in the 
veteran's rating for his median neuralgia.  In light of the 
confirmed findings on examination of the 2005 and 2003 
examinations, the Board finds that a reasonable and fair 
inclusion of both pathologies is that the veteran's 
disability more nearly approximates severe incomplete 
paralysis and a 50 percent rating for his median neuralgia.  
38 C.F.R. §§ 4.7, 4.124a, DC 8715.  This is the maximum 
rating under the DC, except in cases of complete paralysis, 
not shown here.  The Board finds that the 50 percent rating 
fully compensates the veteran for his functional loss due to 
the disability.  Further, he has a separate compensable 
evaluation for the scar residual.

There is nothing in the record to distinguish this case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently allowed 50 percent schedular 
rating has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected right wrist 
condition.  See 38 C.F.R. § 4.1.  In addition, there is no 
evidence revealing frequent periods of hospitalization.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

In summary, a 50 percent evaluation, but not more, is 
assigned for residuals of a right (major) wrist laceration 
with median nerve irritation and tenosynovitis and ulnar 
neuritis.  To that extent, the appeal is granted.


ORDER

Entitlement to service connection for a cervical spine 
disorder as secondary to right wrist laceration with median 
nerve irritation and tenosynovitis is denied.

Entitlement to an evaluation not to exceed 50 percent for 
residuals of a right (major) wrist laceration with median 
nerve irritation and tenosynovitis and ulnar neuritis, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


